Per Curiam.

Let the plaintiff have leave to perfect his judgment with costs to be taxed, and let all other proceedings be staid, that the defendant may have it in his power to apply to the chancellor, under the second section of the act, as he is entitled to the benefit of its provisions. See Jackson v. Bush, 3 Johns. Rep. 512, and Jackson v. Seaman, ibid. 495. As, however, the plaintiff, previous to the commencement of his action, offered-to'pay the value now demanded, we think him entitled to his costs, and we wish it to be understood, that in future, the claims of defendants to the value of their improvements under this act, will depend upon the report of the circuit'judge